        Case 6:20-mc-00105-EFM Document 34 Filed 05/26/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

DREYMOOR FERTILIZERS OVERSEAS                     )
PTE, LTD.                                         )
                                                  )
                             Plaintiff,           )       Case No. 20-mc-00105
v.                                                )
                                                  )
AVAGRO, LLC, and UAB AVAGRO,                      )
                                                  )
                             Defendants.          )
                                                  )

                     DEFENDANTS’ EMERGENCY MOTION FOR
                    CLARIFICATION AND/OR EMERGENCY RELIEF

       1.     On May 22, 2020 the Court entered an order restraining AVAgro, LLC and

UAB AVAgro from “selling, transferring, pledging or otherwise encumbering or disposing

of any Assets unless and until the amount due Dreymoor on the judgment in this matter,

including interest thereon, has been paid in full.”

       2.     AVAgro LLC has at least one account receivable which for its collection

requires AVAgro LLC’s retention of and representation by counsel in Ukraine. The

inability to pursue the collection of the receivable would hamper AVAgro LLC’s capacity

to pay indebtedness to Dreymoor. Further activity to collect the receivable which

involves the expenditure of any funds of UAB AVagro or AVAgro, LLC might be deemed

to be contrary to the Court’s injunction that they are enjoined from “transferring . . . or

disposing of any Assets . . . .”

       3.     UAB AVAgro’s pursuit of its right vis-à-vis Klasco to the UAN that is the

subject matter of Dreymoor’s requests for relief requires UAB AVAgro’s continued

representation by counsel in Lithuanian litigation against Klasco in which UAB AVAgro
            Case 6:20-mc-00105-EFM Document 34 Filed 05/26/20 Page 2 of 4




seeks the release of UAN and a determination of proper storage charges. In the

absence of some resolution of the Klasco litigation, UAB AVAgro cannot use the UAN to

pay indebtedness to Dreymoor. Further activity in the Klasco case which involves

paying counsel or expenses might be deemed to be contrary to the Court’s injunction

that they are enjoined from “transferring . . . . or disposing of any Assets . . . .”

           4.   UAB AVAgro may be required by Lithuanian law to file for restructuring or

liquidation in view of its current financial condition. However, such a filing might have

the effect of “otherwise encumbering” assets of the company with the impacts of filing a

liquidation or restructuring proceeding and thus might be deemed to be contrary to the

Court’s order that UAB AVAgro is enjoined from “otherwise encumbering . . . any Assets

. . . .”

           5.   UAB AVAgro and AVAgro, LLC have contractual obligations for rent,

attorney fees, accounting fees, and other operating expenses. Paying such operating

expenses might be deemed to violate the Court’s order that the companies are enjoined

from “transferring . . . any Assets . . . .” In addition, continuing to incur expenses without

paying them, in light of a court order that precludes their payment, could expose the

entities to claims for fraud.

           6.   UAB AVAgro was, at the time of the May 22 Order, attempting in

Lithuania, through the Lithuanian court, to secure the release of UAN in order to sell the

UAN and pay the net proceeds to Dreymoor. Doing so would appear to be contrary to

the Court’s order enjoining UAB AVAgro from “selling . . . or disposing of any Assets

unless and until the amount due Dreymoor on the judgment in this matter, including

interest thereon, has been paid in full.”



                                               2
        Case 6:20-mc-00105-EFM Document 34 Filed 05/26/20 Page 3 of 4




       7.     The interim measures Dreymoor obtained in Lithuania that were reversed

after 8 months resulted in the effective cessation of UAB AVagro business. As a result,

apart from the sale of the UAN and the collection of accounts receivable, the AVAgro

companies have no capacity to pay the judgment of Dreymoor immediately.

       8.     The terms of the Court’s May 22, 2020 may, for the foregoing reasons,

unnecessarily impede the payment of Dreymoor and the rights and obligations of the

companies.

       WHEREFORE UAB AVAgro and AVAgro, LLC request that the Court clarify its

May 22, 2020 Order, or provide emergency relief from such Order, to permit: (a) the

AVAgro entities to collect receivables and pay operational expenses (including rent and

attorney fees for pursuing collection of receivables, securing the release of the UAN,

resolving claims of and against KLASCO, and defending the rights of the companies

[but not including defending the owner of AVAgro, LLC against claims asserted against

her in her personal capacity], and accounting fees), (b) the filing of any solvency

liquidation or restructuring action, if necessary, and (c) the sale of the UAN with the net

proceeds applied to pay Dreymoor.

                                   Respectfully submitted,

                                   ADAMS JONES LAW FIRM, P.A.
                                   1635 N. Waterfront Parkway, Suite 200
                                   Wichita, KS 67206-6623
                                   Phone: (316) 265-8591 / Fax: (316) 265-9719
                                   Email: phughes@adamsjones.com

                                   By /s/ Patrick B. Hughes
                                      Patrick B. Hughes, #16648
                                      Attorney for Defendants




                                             3
        Case 6:20-mc-00105-EFM Document 34 Filed 05/26/20 Page 4 of 4




                               CERTIFICATE OF SERVICE

         I hereby certify that on May 26, 2020, I electronically filed the foregoing with the
clerk of the court by using the CM/ECF system which will send a notice of electronic
filing to all counsel of record.


                                            /s/ Patrick B. Hughes




                                              4
